Citation Nr: 1700945	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-47 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

In September 2011, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The case was remanded in April 2014 to obtain additional treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of service connection for a skin disorder.  In a September 2014 rating decision, service connection was granted for dyshidrotic eczema of the bilateral lower and bilateral upper extremities.  As such, that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from May 2014, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Lexington VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected cervical spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected cervical spine disability.  The examiner should: 
i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected cervical spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

